
	

113 S67 IS: Secure Water Facilities Act
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 67
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act and
		  the Federal Water Pollution Control Act to authorize the Administrator of the
		  Environmental Protection Agency to reduce or eliminate the risk of releases of
		  hazardous chemicals from public water systems and wastewater treatment works,
		  and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Secure Water Facilities
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Drinking water
				system security
					Sec. 101. Short
				title.
					Sec. 102. Intentional acts affecting security of covered water
				systems.
					Sec. 103. Study to
				assess threat of contamination of drinking water distribution
				systems.
					TITLE II—Wastewater treatment works security
					Sec. 201. Short title.
					Sec. 202. Wastewater treatment works security.
					Sec. 203. Study to assess threat of contamination of wastewater
				treatment works.
				
			IDrinking water system security
			101.Short titleThis title may be cited as the
			 Secure Drinking Water Facilities
			 Act.
			102.Intentional acts affecting security of
			 covered water systems
				(a)Amendment
					(1)In generalSection 1433 of the Safe Drinking Water Act
			 (42 U.S.C.
			 300i–2) is amended to read as follows:
						
							1433.Intentional acts affecting security of
				covered water systems
								(a)DefinitionsIn this section:
									(1)Covered water systemThe term covered water system
				means a public water system that—
										(A)is a community water system serving a
				population of more than 3,300 individuals; or
										(B)as determined by the Administrator,
				presents a security risk that requires regulation under this section.
										(2)SecretaryThe term Secretary means the
				Secretary of Homeland Security.
									(b)Regulations
									(1)In generalNot later than 2 years after the date of
				enactment of the Secure Water Facilities
				Act, the Administrator shall promulgate final regulations to
				establish—
										(A)risk-based performance standards for the
				security of covered water systems in accordance with subsection (c); and
										(B)requirements and deadlines for each covered
				water system—
											(i)(I)to conduct a vulnerability assessment in
				accordance with subsection (d) and submit the vulnerability assessment to the
				Administrator; or
												(II)if a vulnerability assessment has already
				been conducted relating to the covered water system—
													(aa)to revise the assessment in accordance with
				subsection (d); and
													(bb)to submit the revised assessment to the
				Administrator;
													(ii)to update and resubmit a vulnerability
				assessment relating to the covered water system—
												(I)not less frequently than once every 5
				years; and
												(II)promptly after any change at the covered
				water system that could cause the reassignment of the covered water system to a
				different risk-based tier under subsection (h);
												(iii)to develop, implement, revise (as
				appropriate), and submit to the Administrator a site security plan in
				accordance with subsection (e)—
												(I)not less frequently than once every 5
				years; and
												(II)promptly after any revision to the
				vulnerability assessment of the covered water system under clause (ii);
												(iv)(I)(aa)to develop an emergency response plan in
				accordance with subsection (f); or
													(bb)if an emergency response plan has already
				been developed for the covered water system, to revise the plan in accordance
				with subsection (f); and
													(II)to revise the plan not less frequently than
				once every 5 years; and
												(v)to provide annual training to employees and
				contractors of covered water systems regarding the implementation of site
				security plans and emergency response plans in accordance with subsection
				(g).
											(2)ConsultationIn promulgating regulations pursuant to
				paragraph (1), the Administrator shall consult with—
										(A)States that exercise primary enforcement
				responsibility for public water systems; and
										(B)the Secretary and other appropriate
				individuals and entities regarding—
											(i)a process for the development and
				evaluation of vulnerability assessments, site security plans, and emergency
				response plans;
											(ii)the development of risk-based performance
				standards under subsection (c);
											(iii)the establishment of risk-based tiers and a
				process for the assignment of covered water systems to the risk-based tiers
				under subsection (h);
											(iv)the designation of substances of concern
				under subsection (i);
											(v)the provision of threat-related and other
				baseline information to covered water systems under subsection (j);
											(vi)the treatment of protected information in
				accordance with subsection (o); and
											(vii)such other matters as the Administrator
				determines to be necessary.
											(c)Risk-Based performance standards
									(1)In generalThe risk-based performance standards for
				site security plans under this subsection shall be—
										(A)delineated by risk-based tier under
				subsection (h); and
										(B)increasingly stringent, based on the level
				of risk associated with each risk-based tier.
										(2)Factor for considerationIn developing standards under this
				subsection, the Administrator shall take into consideration
				section
				27.230 of title 6, Code of Federal Regulations (or successor
				regulations).
									(d)Vulnerability assessments
									(1)In generalA vulnerability assessment under this
				subsection shall include an evaluation by each covered water system of the
				vulnerability of the covered water system to a range of intentional acts,
				including any intentional act that results in a release of a substance of
				concern that is known, or may be reasonably anticipated, to cause death,
				injury, or serious adverse effects to human health or the environment.
									(2)Minimum requirementsAt a minimum, a vulnerability assessment
				under this subsection shall include a review of, with respect to the relevant
				covered water system—
										(A)pipes and constructed conveyances;
										(B)physical barriers;
										(C)water collection, pretreatment, treatment,
				storage, and distribution facilities, including fire hydrants;
										(D)electronic, computer, and other automated
				systems that are used by the covered water system;
										(E)the use, storage, or handling of various
				chemicals, including substances of concern;
										(F)the operation and maintenance of the
				covered water system; and
										(G)the resiliency and ability of the covered
				water system to ensure continuity of operations in the event of a disruption
				caused by an intentional act.
										(e)Site security plansIn developing and implementing a site
				security plan under this section, a covered water system may select layered
				security and preparedness measures that, in combination, appropriately—
									(1)address the security risks identified in
				the vulnerability assessment of the covered water system; and
									(2)comply with the applicable risk-based
				performance standards required under this section.
									(f)Emergency response plans
									(1)In generalEach covered water system shall prepare or
				revise, as appropriate, an emergency response plan that incorporates the
				results of the most recent vulnerability assessment and site security plan of
				the covered water system.
									(2)ContentsAn emergency response plan under this
				subsection shall include—
										(A)a description of the plans and procedures,
				and an identification of the equipment, that can be implemented or used in the
				event of an intentional act at the covered water system; and
										(B)a description of the actions and
				procedures, and an identification of the equipment, that can obviate or
				significantly lessen the impact on public health and the safety and supply of
				drinking water provided to communities and individuals of an intentional act at
				the covered water system.
										(3)Coordination
										(A)In generalAs part of the emergency response plan of a
				covered water system, each covered water system shall provide to the
				individuals and entities described in subparagraph (B) appropriate information
				to ensure an effective collective response to an intentional act at the covered
				water system.
										(B)Description of individuals and
				entitiesAn individual or
				entity referred to in subparagraph (A) is—
											(i)a local emergency planning
				committee;
											(ii)a State emergency response
				commission;
											(iii)a local law enforcement official; or
											(iv)a local emergency response provider.
											(4)Certification
										(A)In generalNot later than 180 days after the date on
				which a vulnerability assessment is completed or revised, as appropriate, for a
				covered water system under subsection (d), the covered water system shall
				submit to the Administrator a certification that the covered water system has
				completed an emergency response plan in accordance with this subsection.
										(B)UpdatesAs soon as practicable after any update of
				an emergency response plan of a covered water system under this section, a
				covered water system shall submit to the Administrator an updated certification
				under subparagraph (A).
										(g)Role of employees
									(1)Description of roleEach site security plan and emergency
				response plan required under this section shall describe the appropriate roles
				and responsibilities that employees and contractors of the covered water system
				are expected to perform to deter or respond to an intentional act described in
				subsection (h)(2)(C).
									(2)Training for employeesNot less frequently than once each year,
				each covered water system shall provide to employees and contractors of the
				covered water system with roles or responsibilities described in paragraph (1)
				not less than 8 hours of training regarding the conduct of those roles and
				responsibilities.
									(3)Employee participationIn developing, revising, or updating a
				vulnerability assessment, site security plan, or emergency response plan
				required under this section, a covered water system shall include—
										(A)at least 1 supervisory and at least 1
				nonsupervisory employee of the covered water system; and
										(B)at least 1 representative of each certified
				or recognized bargaining agent representing employees or contractors of the
				covered water system with roles or responsibilities described in paragraph (1),
				if any, in a collective bargaining relationship with the private or public
				owner or operator of the covered water system or a contractor to the covered
				water system. 
										(h)Risk-Based tiers
									(1)EstablishmentThe Administrator shall establish, by
				regulation, 4 risk-based tiers for the categorization of covered water systems
				under this section, with tier 1 representing the highest degree of security
				risk.
									(2)Assignment
										(A)In generalThe Administrator shall assign (and
				reassign, as appropriate) each covered water system to 1 of the risk-based
				tiers established under paragraph (1).
										(B)Submission of informationThe Administrator may require a covered
				water system to submit to the Administrator such information as the
				Administrator determines to be necessary to determine the appropriate
				risk-based tier for the covered water system.
										(C)Factors for considerationIn assigning a covered water system to a
				risk-based tier under this paragraph, the Administrator shall take into
				consideration—
											(i)the potential consequences (such as death,
				injury, or serious adverse effects to human health, the environment, critical
				infrastructure, national security, and the national economy) of an intentional
				act at the covered water system—
												(I)to cause a release, including a worst-case
				release, of a substance of concern;
												(II)(aa)to introduce a contaminant into the
				drinking water supply; or
													(bb)to disrupt the safe and reliable supply of
				drinking water; and
													(III)to steal, misappropriate, or misuse a
				substance of concern;
												(ii)the size of the population served;
				and
											(iii)the proximity of the water system to large
				population centers.
											(3)Explanation for risk-based tier
				assignmentThe Administrator
				shall provide to each covered water system assigned to a risk-based tier under
				this subsection a written explanation of—
										(A)the reasons for the assignment to that
				risk-based tier; and
										(B)the determination by the Administrator
				regarding whether the covered water system is required to submit an assessment
				under subsection (k)(2).
										(i)Substances of concernFor purposes of this section, the
				Administrator, in consultation with the Secretary—
									(1)may designate any chemical substance as a
				substance of concern, taking into consideration appendix A of part 27 of title
				6, Code of Federal Regulations (or successor regulations); and
									(2)on the designation of a chemical substance
				as a substance of concern under paragraph (1), shall establish, by regulation,
				a threshold quantity for the release or theft of the chemical substance, taking
				into consideration—
										(A)the toxicity, reactivity, volatility,
				dispersability, combustibility, and flammability of the chemical substance;
				and
										(B)the quantity of the chemical substance
				that, as a result of a release, is known, or may be reasonably anticipated, to
				cause death, injury, or serious adverse effects to human health or the
				environment.
										(j)Baseline informationTo facilitate compliance with the
				requirements of this section, as soon as practicable after the effective date
				of the regulations promulgated pursuant to subsection (b), and thereafter as
				appropriate, the Administrator, after consultation with appropriate Federal
				departments and agencies and State, local, and tribal governments, shall
				provide baseline information to covered water systems regarding the types of
				intentional acts that constitute probable threats with respect to—
									(1)the substantial disruption of the ability
				of the covered water system to provide a safe and reliable supply of drinking
				water;
									(2)the release of a substance of concern at
				the covered water system; or
									(3)the theft, misuse, or misappropriation of a
				substance of concern at the covered water system.
									(k)Methods To reduce consequences of chemical
				releases from intentional acts
									(1)Definition of method to reduce the
				consequences of a chemical release from an intentional act
										(A)In generalIn this subsection, the term method
				to reduce the consequences of a chemical release from an intentional act
				means a measure at a covered water system that reduces or eliminates the
				potential consequences of a release of a substance of concern from an
				intentional act.
										(B)InclusionsThe term method to reduce the
				consequences of a chemical release from an intentional act
				includes—
											(i)the elimination or reduction in quantity of
				a substance of concern possessed or planned to be possessed by a covered water
				system through the use of alternate substances, formulations, or
				processes;
											(ii)the modification of the pressure,
				temperature, or concentration of a substance of concern; and
											(iii)the reduction or elimination of onsite
				handling of a substance of concern through improvement of inventory control or
				chemical use efficiency.
											(2)Assessment
										(A)In generalEach covered water system that possesses or
				plans to possess a substance of concern in excess of the release threshold
				quantity established by the Administrator under subsection (i)(2)(B)
				shall—
											(i)include in the site security plan of the
				covered water system an assessment of methods to reduce the consequences of a
				chemical release from an intentional act at the covered water system;
				and
											(ii)submit the assessment under clause (i)
				to—
												(I)the Administrator; and
												(II)the State exercising primary enforcement
				responsibility for the covered water system, if any.
												(B)Factors for considerationIn preparing an assessment under this
				paragraph, a covered water system shall take into consideration factors
				appropriate to ensuring public health and the security and environmental
				mission of the covered water system.
										(C)InclusionsEach assessment under this paragraph shall
				include a description of—
											(i)the methods to reduce the consequences of a
				chemical release from an intentional act at the covered water system;
											(ii)the means by which each method to reduce
				the consequences of a chemical release from an intentional act at the covered
				water system could, if applied—
												(I)reduce the potential extent of death,
				injury, or serious adverse effects to human health resulting from the chemical
				release; and
												(II)affect the presence of contaminants in
				treated water, human health, or the environment;
												(iii)whether each described method to reduce the
				consequences of a chemical release from an intentional act at the covered water
				system is feasible (as defined in section 1412(b)(4)(D)), not including
				consideration of the costs calculated under clause (iv);
											(iv)the costs (including capital and
				operational costs) and avoided costs (including savings and liabilities)
				associated with applying each method to reduce the consequences of a chemical
				release from an intentional act at the covered water system;
											(v)any other relevant information relied on by
				the covered water system in conducting the assessment;
											(vi)whether the covered water system has
				implemented or plans to implement 1 or more methods to reduce the consequences
				of a chemical release from an intentional act and a description of any such
				method; and
											(vii)in the case of a covered water system
				described in paragraph (3)(A), an explanation of the reasons for any decision
				not to implement a method to reduce the consequences of a chemical release from
				an intentional act at the covered water system.
											(3)Required methods
										(A)ApplicabilityThis paragraph applies to a covered water
				system that—
											(i)is assigned to 1 of the 2 highest
				risk-based tiers under subsection (h); and
											(ii)possesses or plans to possess a substance
				of concern in excess of the release threshold quantity established by the
				Administrator under subsection (i)(2)(B).
											(B)Highest-risk systemsIf, on the basis of an assessment under
				paragraph (2), a covered water system described in subparagraph (A) decides not
				to implement a method to reduce the consequences of a chemical release from an
				intentional act at the covered water system—
											(i)the State exercising primary enforcement
				responsibility for the covered water system (if the covered water system is
				located in such a State) shall, in accordance with a timeline established by
				the Administrator—
												(I)determine whether to require the covered
				water system to implement the method to reduce the consequences of a chemical
				release from an intentional act; and
												(II)notify the Administrator of the
				determination; or
												(ii)the Administrator (if the covered water
				system is not located in a State that exercises primary enforcement
				responsibility for the covered water system) shall determine whether to require
				the covered water system to implement the method to reduce the consequences of
				a chemical release from an intentional act.
											(C)Factors for considerationBefore making a determination to require
				implementation of a method to reduce consequences of a chemical release from an
				intentional act under clause (i)(I) or (ii) of subparagraph (B), the State or
				the Administrator, as applicable, shall take into consideration factors
				appropriate to the security, public health, and environmental missions of
				covered water systems, including an examination of whether the applicable
				method to reduce the consequences of a chemical release from an intentional
				act—
											(i)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting directly
				from a chemical release from an intentional act at the covered water
				system;
											(ii)would not increase the interim storage of a
				substance of concern by the covered water system;
											(iii)would not render the covered water system
				unable to comply with—
												(I)other requirements of this Act; or
												(II)drinking water standards established by the
				State or political subdivision in which the covered water system is located;
				and
												(iv)is feasible (as defined in section
				1412(b)(4)(D)) to be incorporated into the operation of the covered water
				system.
											(D)AppealsIf a determination is made to require a
				covered water system to implement a method to reduce the consequences of a
				chemical release from an intentional act under clause (i)(I) or (ii) of
				subparagraph (B), the State or the Administrator, as applicable, shall provide
				to the affected covered water system an opportunity to appeal the
				determination, including the opportunity for a determination of consequences of
				an intentional act occurring outside the covered water system pursuant to
				subparagraph (E).
										(E)Consequences of an intentional act
				occurring outside a covered water system
											(i)In generalA covered water system may request, as part
				of an appeal under subparagraph (D), a determination of whether the
				implementation of a method to reduce the consequences of a chemical release
				from an intentional act would result in a significant increase in the existing
				potential consequences of an intentional act occurring outside the covered
				water system that is directly related to the method to reduce consequences of
				an intentional act at the covered water system that is the subject of the
				appeal.
											(ii)Duties upon receipt of
				requestUpon receiving a
				request under clause (i)—
												(I)the State exercising primary enforcement
				responsibility for the covered water system (if the covered water system is
				located in such a State) shall notify the Administrator, and the Administrator
				shall consult with the Secretary, as necessary, to quantify whether there will
				be a significant increase in the existing potential consequences of an
				intentional act occurring outside the covered water system (that is directly
				related to the method to reduce consequences of an intentional act at the
				covered water system that is the subject of the appeal) as compared to the
				consequences of a chemical release at the covered water system that would be
				reduced by the implementation of the method; or
												(II)the Administrator (if the covered water
				system is not located in a State exercising primary enforcement responsibility
				for the covered water system) shall consult with the Secretary, as necessary,
				to quantify whether there will be a significant increase in the existing
				potential consequences of an intentional act occurring outside the covered
				water system (that is directly related to the method to reduce consequences of
				an intentional act at the covered water system that is the subject of the
				appeal) as compared to the consequences of a chemical release at the covered
				water system that would be reduced by the implementation of the method.
												(iii)Significantly increased consequences
				outside covered water systemIf a determination is made pursuant to
				subclause (I) or (II) of clause (ii) that implementation of a method to reduce
				consequences of a chemical release from an intentional act pursuant to clause
				(i)(I) or (ii) of subparagraph (B) would result in a significant increase in
				the existing potential consequences of an intentional act occurring outside the
				covered water system as compared to the reduced consequences of a chemical
				release at the covered water system, the State exercising primary enforcement
				responsibility for the covered water system (if the covered water system is
				located in such a State), or the Administrator (if the covered water system is
				not located in a State exercising primary enforcement responsibility for the
				covered water system), shall take into consideration the determination made
				under this subparagraph when making a final determination under clause (i)(I)
				or (ii) of subparagraph (B).
											(4)Incomplete and late assessments
										(A)Incomplete assessments
											(i)In generalIf the Administrator determines that a
				covered water system failed to meet the requirements of this subsection in
				conducting an assessment, the Administrator, after notifying the covered water
				system and the State exercising primary enforcement responsibility for the
				covered water system, if any, shall require the covered water system to submit
				a revised assessment in accordance with this subsection by not later than 60
				days after the date of receipt of notification.
											(ii)ReviewThe State exercising primary enforcement
				responsibility for a covered water system subject to clause (i) (if the covered
				water system is located in such a State) or the Administrator (if the covered
				water system is not located in such a State) shall review a revised assessment
				submitted under clause (i) to determine whether to require the covered water
				system to implement any method to reduce the consequences of an intentional act
				pursuant to paragraph (3).
											(B)Late assessmentsIf the Administrator determines that a
				covered water system failed to complete an assessment under this subsection in
				accordance with the deadline established for completion by the Administrator,
				the Administrator, after notifying the covered water system and the State
				exercising primary enforcement responsibility for the covered water system, if
				any, may take appropriate enforcement action under subsection (q).
										(5)Failures by State to act
										(A)Determinations
											(i)In generalIf the Administrator determines that a
				State exercising primary enforcement responsibility for a covered water system
				has failed to determine whether to require the covered water system to
				implement a method to reduce the consequences of a chemical release from an
				intentional act, as required by paragraph (3)(B)(i)(I), the Administrator shall
				notify the State and the applicable covered water system of the
				determination.
											(ii)Action by AdministratorIf a State has failed to make a
				determination required by paragraph (3)(B)(i)(I) by the date that is 30 days
				after the date of receipt of the notice of the Administrator under clause (i),
				the Administrator shall—
												(I)notify the State and the applicable covered
				water system of the failure by the State to make the determination; and
												(II)determine whether to require the covered
				water system to implement the applicable method to reduce the consequences of a
				chemical release from an intentional act, based on the factors described in
				paragraph (3)(C).
												(B)Enforcement actions
											(i)In generalIf the Administrator determines that a
				covered water system, with respect to a period in which a State has primary
				enforcement responsibility for the system, has failed to implement a method to
				reduce the consequences of a chemical release from an intentional act that is
				required by the State or the Administrator under paragraph (3)(B), or by the
				Administrator under subparagraph (A), the Administrator shall notify the State
				and the covered water system of the determination.
											(ii)Enforcement actionsIf the Administrator determines that a
				State has failed to commence an appropriate enforcement action by the date that
				is 30 days after the date of notification by the Administrator under clause
				(i), the Administrator shall—
												(I)notify the State and the applicable covered
				water system of the determination; and
												(II)determine whether to commence an
				appropriate enforcement action against the covered water system in accordance
				with subsection (q) to require the implementation of the relevant method to
				reduce the consequences of a chemical release from an intentional act at the
				covered water system.
												(C)Consideration of continued primary
				enforcement responsibilityThe Administrator may take into
				consideration the failure of a State with primary enforcement responsibility
				for a covered water system to make a determination as described in subparagraph
				(A), or to bring an enforcement action as described in subparagraph (B), in
				determining whether the State may retain primary enforcement responsibility for
				the covered water system under this Act.
										(6)Guidance for covered water systems
										(A)GuidanceNot later than 180 days after the date of
				enactment of the Secure Water Facilities
				Act, the Administrator shall develop, and update thereafter as
				appropriate, nonbinding guidance, including guidance regarding Federal
				procurement, to assist covered water systems in assessing and implementing
				methods to reduce consequences of a chemical release from an intentional act by
				reducing or eliminating reliance on the use of threshold quantities of
				substances of concern at the covered water systems, as established under
				subsection (i)(2)(B).
										(B)RecommendationsThe Administrator shall, as appropriate,
				provide or recommend tools, methodologies, or computer software to assist
				covered water systems assigned to tier 3 or tier 4 under subsection (h) and
				required to conduct an assessment under paragraph (2) to achieve compliance
				with the requirements of this section.
										(l)Review by Administrator
									(1)In generalEach covered water system shall submit to
				the Administrator the vulnerability assessment and site security plan of the
				covered water system, in accordance with such deadline as the Administrator may
				establish.
									(2)ReviewThe Administrator shall—
										(A)review each vulnerability assessment and
				site security plan submitted under this subsection; and
										(B)(i)if the assessment or plan has any
				significant deficiency described in paragraph (3), require the covered water
				system to correct the deficiency; or
											(ii)approve the assessment or plan.
											(3)Significant deficiencies
										(A)In generalSubject to subparagraph (B), a
				vulnerability assessment or site security plan of a covered water system has a
				significant deficiency under this paragraph if the Administrator, in
				consultation with the State exercising primary enforcement responsibility for
				the covered water system, if any, determines that—
											(i)the vulnerability assessment does not
				comply with the regulations promulgated pursuant to subsection (b); or
											(ii)the site security plan fails—
												(I)to meet applicable risk-based performance
				standards under subsection (c); or
												(II)to address a vulnerability identified in
				the vulnerability assessment under subsection (d).
												(B)ExclusionA deficiency in the content or
				implementation of the portion of the site security plan of a covered water
				system relating to methods to reduce the consequences of a chemical release
				from an intentional act shall not be considered to be a significant deficiency
				under this paragraph.
										(4)Identification of
				deficienciesIf the
				Administrator identifies a significant deficiency in the vulnerability
				assessment or site security plan of a covered water system under paragraph (3),
				the Administrator shall provide to the covered water system a written
				notification of the deficiency that—
										(A)includes a clear explanation of the
				deficiency;
										(B)provides guidance to assist the covered
				water system in addressing the deficiency; and
										(C)requires the covered water system—
											(i)to correct the deficiency; and
											(ii)by such date as the Administrator
				determines to be appropriate, to submit to the Administrator a revised
				vulnerability assessment or site security plan.
											(5)State, regional, and local governmental
				entitiesNo covered water
				system shall be required under State, local, or tribal law to provide a
				vulnerability assessment or site security plan under this section to any State,
				regional, local, or tribal governmental entity solely due to the requirement of
				paragraph (1) to submit such an assessment or plan to the Administrator.
									(m)Maintenance of recordsEach covered water system shall maintain an
				updated copy of the vulnerability assessment, site security plan, and emergency
				response plan of the covered water system.
								(n)Audits; inspections
									(1)In generalNotwithstanding section 1445(b)(2), the
				Administrator (or a designee) shall audit and inspect covered water systems as
				necessary to determine compliance with this section.
									(2)AccessIn conducting an audit or inspection of a
				covered water system under this subsection, the Administrator shall have access
				to the owners, operators, employees, contractors, and employee representatives,
				if any, of the covered water system.
									(3)Confidential communication of information;
				aiding inspections
										(A)Confidential communication of
				informationThe Administrator
				shall offer nonsupervisory employees of a covered water system the opportunity
				to confidentially communicate to the Administrator information relevant to the
				compliance or noncompliance by the covered water system with the requirements
				of this section (including regulations promulgated pursuant to this
				section).
										(B)Aiding inspectionsA representative of each certified or
				recognized bargaining agent described in subsection (g)(3)(B), or a
				nonsupervisory employee if no such representative exists, shall be given an
				opportunity to accompany the Administrator during any physical inspection of a
				covered water system under this subsection to assist in the inspection, if a
				representative of the covered water system will also be accompanying the
				Administrator during the inspection.
										(o)Protection of information
									(1)Definition of protected
				information
										(A)In generalIn this section, the term protected
				information means—
											(i)a vulnerability assessment or site security
				plan under this section (including any assessment developed under subsection
				(k)(2));
											(ii)any document directly relating to a review
				by the Administrator of an assessment or plan described in clause (i), and,
				where applicable, review by a State of an assessment developed under subsection
				(k)(2);
											(iii)any document directly relating to an
				inspection or audit under subsection (n);
											(iv)any order, notice, or letter regarding the
				compliance of a covered water system with the requirements of this
				section;
											(v)any information, document, or record
				required to be provided to, or created by, the Administrator under subsection
				(h);
											(vi)any document directly related to—
												(I)a security drill or training
				exercise;
												(II)a security threat or breach; or
												(III)maintenance, calibration, or testing of
				security equipment; and
												(vii)any other information, document, or record
				developed exclusively for purposes of this section, the disclosure of which, as
				determined by the Administrator, by regulation, would be detrimental to the
				security of 1 or more covered water systems.
											(B)Detriment requirementFor purposes of clauses (ii) through (vi)
				of subparagraph (A), the only portion of any document, record, order, notice,
				or letter that shall be considered to be protected information is any
				portion—
											(i)the disclosure of which, as determined by
				the Administrator, by regulation, would be detrimental to the security of 1 or
				more covered water systems; and
											(ii)that is developed by the Administrator, a
				State, or a covered water system for purposes of this section.
											(C)ExclusionsThe term protected information
				does not include—
											(i)any information, other than a vulnerability
				assessment or site security plan, that the Administrator has determined, by
				regulation—
												(I)to be appropriate to demonstrate compliance
				by a covered water system with the requirements of this section; and
												(II)would not be detrimental to the security of
				any covered water system if disclosed; or
												(ii)any information that is obtained from
				another source with respect to which the Administrator has not made a
				determination under subparagraph (A)(vii) or (B), regardless of whether the
				information is included in an assessment or plan under this section,
				including—
												(I)information that is required to be made
				publicly available under any other provision of law; and
												(II)information that a covered water system has
				lawfully disclosed other than through a submission to the Administrator under
				this section.
												(2)ProhibitionProtected information—
										(A)shall be exempt from disclosure under
				section
				552 of title 5, United States Code; and
										(B)shall not be made available pursuant to any
				State, local, or tribal law requiring disclosure of information or
				records.
										(3)Information sharing
										(A)In generalThe Administrator shall promulgate such
				regulations, and may issue such orders, as the Administrator determines to be
				necessary to prohibit the unauthorized disclosure of protected
				information.
										(B)Sharing of protected information
											(i)In generalThe regulations under subparagraph (A)
				shall establish standards for, and facilitate, the appropriate sharing of
				protected information among—
												(I)Federal, State, local, and tribal
				authorities;
												(II)first responders;
												(III)law enforcement officials;
												(IV)designated supervisory and nonsupervisory
				covered water system personnel with security, operational, or fiduciary
				responsibility for the covered water system; and
												(V)designated employee representatives of
				covered water systems, if any.
												(ii)InclusionsThe standards established under clause (i)
				shall include procedures for the sharing of all portions of a vulnerability
				assessment or site security plan of a covered water system relating to the
				roles and responsibilities of employees or contractors of the covered water
				system under subsection (g) with—
												(I)a representative of each certified or
				recognized bargaining agent representing those employees and contractors, if
				any; or
												(II)if a representative described in subclause
				(I) does not exist, at least 1 supervisory and at least 1 nonsupervisory
				employee with roles and responsibilities described in subsection (g).
												(C)Penalties
											(i)In generalProtected information shall not be shared,
				except in accordance with the standards established and orders issued pursuant
				to subparagraph (A).
											(ii)Knowing violationWhoever discloses protected information in
				knowing violation of the regulations promulgated under paragraph (1)
				shall—
												(I)be fined under title 18, United States
				Code, imprisoned for not more than 1 year, or both; and
												(II)in the case of a Federal officeholder or
				employee, removed from Federal office or employment.
												(4)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information shall be treated in a
				manner consistent with the treatment of sensitive security information under
				section 525 of the Department of Homeland Security Appropriations Act, 2007
				(Public Law
				109–295; 120 Stat. 1381).
									(5)Other obligations unaffectedExcept as provided in subsection (l)(5),
				nothing in this section modifies or otherwise affects an obligation of a
				covered water system—
										(A)to submit or make available information to
				employees of the covered water system, employee organizations, health
				professionals, emergency response organizations, or a Federal, State, tribal,
				or local government agency under any other provision of law; or
										(B)to comply with any other provision of
				law.
										(6)Congressional oversightNothing in this section authorizes the
				withholding of information from Congress.
									(7)Disclosure of independently furnished
				informationNothing in this
				section modifies or otherwise affects any authority or obligation of a Federal,
				State, local, or tribal agency to protect or disclose any record or information
				that the Federal, State, local, or tribal government agency obtains from a
				covered water system or the Administrator under any other provision of
				law.
									(p)PreemptionNothing in this section precludes or denies
				the right of any State or political subdivision of a State to adopt or enforce
				any regulation, requirement, or standard of performance with respect to a
				covered water system that is more stringent than a regulation, requirement, or
				standard of performance established under this section.
								(q)Violations
									(1)In generalA covered water system that violates any
				requirement of this section (including by failing to implement all or part of
				an applicable site security plan by such date as the Administrator may require)
				shall be liable for a civil penalty in an amount equal to not more than $25,000
				for each day of the violation.
									(2)ProcedureOn a determination by the Administrator
				that a covered water system is subject to a civil penalty under paragraph (1),
				the Administrator, after consultation with the State for a covered water system
				located in a State exercising primary responsibility for the covered water
				system, and after taking into consideration the severity of the violation or
				deficiency and the record of the covered water system in carrying out the
				requirements of this section, may—
										(A)after providing notice and an opportunity
				for the covered water system to be heard, issue an order—
											(i)assessing a penalty under paragraph (1) for
				any past or current violation; and
											(ii)requiring compliance immediately or within
				a specified time period; or
											(B)commence a civil action in the United
				States district court in the district in which the violation occurred for
				appropriate relief, including temporary or permanent injunction.
										(3)Methods to reduce consequences of chemical
				releases from intentional actsExcept as provided in paragraphs (4) and
				(5) of subsection (k), if a covered water system is located in a State
				exercising primary enforcement responsibility for the covered water system, the
				Administrator may not issue an order or commence a civil action under this
				section for any deficiency in the content or implementation of the portion of
				the site security plan of the covered water system relating to methods to
				reduce the consequences of a chemical release from an intentional act (as
				defined in subsection (k)(1)).
									(r)Reports to Congress
									(1)Annual reportNot later than 3 years after the effective
				date of the regulations promulgated pursuant to subsection (b), and annually
				thereafter for each of the following 8 calendar years, the Administrator shall
				submit to the Committee on Environment and Public Works of the Senate and the
				Committee on Energy and Commerce of the House of Representatives a report
				describing the progress made during the reporting period in achieving
				compliance with this section, including, at a minimum—
										(A)a generalized summary of measures
				implemented by covered water systems to meet each risk-based performance
				standard established under subsection (c); and
										(B)a summary of the means by which—
											(i)covered water systems, as categorized by
				risk-based tier assignment under subsection (h), are achieving compliance with
				the requirements of this section; and
											(ii)the Administrator is implementing and
				enforcing those requirements, including a description of—
												(I)the number of public water systems that
				provided information to the Administrator pursuant to subsection
				(h)(2)(B);
												(II)the number of covered water systems
				assigned to each risk-based tier under subsection (h);
												(III)the number of vulnerability assessments and
				site security plans—
													(aa)submitted by covered water systems;
				and
													(bb)approved and disapproved by the
				Administrator;
													(IV)the number of covered water systems without
				approved vulnerability assessments or site security plans in place;
												(V)(aa)the number of covered water systems that
				have been assigned to a different risk-based tier or are no longer regulated by
				the Administrator under this section due to implementation of a method to
				reduce the consequences of a chemical release from an intentional act;
				and
													(bb)a
				description of the types of each such method to reduce the consequences of a
				chemical release from an intentional act;
													(VI)the number of audits and inspections
				conducted by the Administrator (or a designee) under subsection (n);
												(VII)the number of orders for compliance issued
				by the Administrator under subsection (q);
												(VIII)the administrative penalties assessed by
				the Administrator for noncompliance with the requirements of this
				section;
												(IX)the civil penalties assessed by courts for
				noncompliance with the requirements of this section; and
												(X)any other regulatory data the Administrator
				determines to be appropriate to describe—
													(aa)compliance by covered water systems with
				the requirements of this section; and
													(bb)the implementation by the Administrator of
				those requirements.
													(2)Public availabilityEach report submitted under this section
				shall be made publicly available.
									(s)Grant programs
									(1)Implementation grants to
				StatesThe Administrator may
				provide grants to, or enter into cooperative agreements with, States, based on
				an allocation formula established by the Administrator, to assist the States in
				implementing this section.
									(2)Research, training, and technical
				assistance grantsThe
				Administrator may provide grants to, or enter into cooperative agreements with,
				nonprofit organizations to provide research, training, and technical assistance
				to covered water systems to assist the covered water systems in achieving
				compliance with this section.
									(3)Preparation grants
										(A)GrantsThe Administrator may provide grants to, or
				enter into cooperative agreements with, covered water systems to assist the
				covered water systems in—
											(i)preparing and updating vulnerability
				assessments, site security plans, and emergency response plans;
											(ii)assessing and implementing methods to
				reduce the consequences of a release of a substance of concern from an
				intentional act; and
											(iii)implementing any other security reviews or
				enhancements that are necessary to achieve compliance with this section.
											(B)Priority
											(i)NeedIn providing grants and entering into
				cooperative agreements under subparagraph (A)(i), the Administrator shall give
				priority to covered water systems that, as determined by the Administrator,
				have the greatest need.
											(ii)Security riskIn providing grants and entering into
				cooperative agreements under subparagraph (A)(ii), the Administrator shall give
				priority to covered water systems that, as determined by the Administrator,
				present the greatest security risk.
											(4)Worker training grants
										(A)Definition of eligible entityIn this paragraph, the term eligible
				entity means a nonprofit organization with demonstrated experience in
				implementing and operating successful worker or first responder health and
				safety or security training programs.
										(B)GrantsThe Administrator shall establish a program
				under which the Administrator shall provide grants to eligible entities to
				provide for training and education of—
											(i)employees and contractors of covered water
				systems with roles or responsibilities described in subsection (g); and
											(ii)first responders and emergency response
				providers who would respond to an intentional act at a covered water
				system.
											(C)AdministrationThe Administrator shall offer to enter into
				an agreement with the National Institute of Environmental Health Sciences to
				administer the program under this paragraph.
										(D)Use of fundsAn eligible entity shall use a grant
				received under this paragraph for—
											(i)training and education of employees and
				contractors with roles or responsibilities described in subsection (g),
				including the annual mandatory training specified in subsection (g)(2), with
				priority given to covered water systems assigned to tier 1 or tier 2 under
				subsection (h);
											(ii)training of first responders in protecting
				nearby residents and property or the environment from the effects of a release
				of a substance of concern at a covered water system, with priority given to
				covered water systems assigned to tier 1 or tier 2 under subsection (h);
				and
											(iii)appropriate training for first responders
				and emergency response providers who would respond to an intentional act at a
				covered water system.
											(t)Timely provision of threat-Related
				informationThe Secretary
				shall, upon receipt of information concerning a specific threat that is
				relevant to a certain covered water system, provide the information in a timely
				manner, to the maximum extent practicable under applicable authority and in the
				interests of national security, to—
									(1)the covered water system;
									(2)the Administrator; and
									(3)appropriate Federal, State, and local law
				enforcement officials.
									(u)Authorization of appropriations
									(1)In generalThere is authorized to be appropriated to
				carry out this section $340,000,000 for each of fiscal years 2013 through 2017,
				of which—
										(A)not more than $30,000,000 may be used
				during each fiscal year for administrative costs incurred by the Administrator
				or States, as applicable, in carrying out this section; and
										(B)not more than $225,000,000 may be used
				during each fiscal year to implement methods to reduce the consequences of
				chemical releases from intentional acts at covered water systems, with priority
				given to covered water systems assigned to tier 1 or tier 2 under subsection
				(h).
										(2)Security enhancementsAmounts provided under this subsection for
				basic security enhancements shall not be used for—
										(A)personnel costs; or
										(B)monitoring, operation, or maintenance of
				facilities, equipment, or systems.
										(v)Relation to chemical facility security
				requirementsNo provision of
				any appropriations Act relating to chemical facility security, and no law or
				regulation establishing a chemical facility antiterrorism standard, shall apply
				to a covered water system under this
				section.
								.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) takes effect on the date of promulgation by the Administrator of
			 the Environmental Protection Agency of final regulations pursuant to subsection
			 (b)(1) of section 1433 of the Safe Drinking Water Act (42 U.S.C. 300i–2) (as amended by
			 paragraph (1)).
					(b)Effect of section
					(1)In generalNothing in this section or the amendment
			 made by this section affects the applicability of section 1433 of the Safe
			 Drinking Water Act (42 U.S.C. 300i–2) (as in effect
			 before the effective date of the amendment made by subsection (a)(1)) to any
			 violation of that section that occurs before that effective date.
					(2)ViolationsThe requirements of section 1433 of the
			 Safe Drinking Water Act (42 U.S.C. 300i–2) (as in effect
			 before the effective date of the amendment made by subsection (a)(1)) shall
			 remain in effect with respect to violations described in paragraph (1) until
			 the later of—
						(A)the date on which the violation is
			 corrected; and
						(B)the date on which enforcement proceedings
			 relating to the violation are completed.
						103.Study to assess threat of contamination of
			 drinking water distribution systemsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection
			 Agency, in consultation with the Secretary of Homeland Security, shall—
				(1)conduct a study to assess—
					(A)the threat to drinking water posed by
			 intentional acts of contamination; and
					(B)the vulnerability of public water systems,
			 including fire hydrants, to such a threat; and
					(2)submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report describing the results of the study.
				IIWastewater treatment works
			 security
			201.Short titleThis title may be cited as
			 Secure Wastewater Treatment Facilities
			 Act.
			202.Wastewater treatment works
			 security
				(a)Amendment
					(1)In generalTitle III of the Federal Water Pollution
			 Control Act (33 U.S.C. 1311 et seq.) is amended by adding at the end the
			 following:
						
							321.Wastewater treatment works
				security
								(a)DefinitionsIn this section:
									(1)Covered treatment worksThe term covered treatment
				works means a treatment works that—
										(A)has a treatment capacity of not less than
				2,500,000 gallons per day; or
										(B)as determined by the Administrator,
				presents a security risk that requires regulation under this section.
										(2)SecretaryThe term Secretary means the
				Secretary of Homeland Security.
									(b)Regulations
									(1)In generalNot later than 2 years after the date of
				enactment of the Secure Water Facilities
				Act, the Administrator shall promulgate final regulations to
				establish—
										(A)risk-based performance standards for the
				security of covered treatment works in accordance with subsection (c);
				and
										(B)requirements and deadlines for each covered
				treatment works—
											(i)(I)to conduct a vulnerability assessment in
				accordance with subsection (d) and submit the vulnerability assessment to the
				Administrator; or
												(II)if a vulnerability assessment has already
				been conducted relating to the covered treatment works—
													(aa)to revise the assessment in accordance with
				subsection (d); and
													(bb)to submit the revised assessment to the
				Administrator;
													(ii)to update and resubmit a vulnerability
				assessment relating to the covered treatment works—
												(I)not less frequently than once every 5
				years; and
												(II)promptly after any change at the covered
				treatment works that could cause the reassignment of the covered treatment
				works to a different risk-based tier under subsection (h);
												(iii)to develop, implement, revise (as
				appropriate), and submit to the Administrator a site security plan in
				accordance with subsection (e)—
												(I)not less frequently than once every 5
				years; and
												(II)promptly after any revision to the
				vulnerability assessment of the covered treatment works under clause
				(ii);
												(iv)(I)(aa)to develop an emergency response plan in
				accordance with subsection (f); or
													(bb)if an emergency response plan has already
				been developed for the covered treatment works, to revise the plan in
				accordance with subsection (f); and
													(II)to revise the plan not less frequently than
				once every 5 years; and
												(v)to provide annual training to employees and
				contractors of covered treatment works regarding the implementation of site
				security plans and emergency response plans in accordance with subsection
				(g).
											(2)ConsultationIn promulgating regulations pursuant to
				paragraph (1), the Administrator shall consult with—
										(A)States with approved programs under section
				402; and
										(B)the Secretary and other appropriate
				individuals and entities regarding—
											(i)a process for the development and
				evaluation of vulnerability assessments, site security plans, and emergency
				response plans;
											(ii)the development of risk-based performance
				standards under subsection (c);
											(iii)the establishment of risk-based tiers and a
				process for the assignment of covered treatment works to the risk-based tiers
				under subsection (h);
											(iv)the designation of substances of concern
				under subsection (i);
											(v)the provision of threat-related and other
				baseline information to covered treatment works under subsection (j);
											(vi)the treatment of protected information in
				accordance with subsection (o); and
											(vii)such other matters as the Administrator
				determines to be necessary.
											(c)Risk-Based performance standards
									(1)In generalThe risk-based performance standards for
				site security plans under this subsection shall be—
										(A)delineated by risk-based tier under
				subsection (h); and
										(B)increasingly stringent, based on the level
				of risk associated with each risk-based tier.
										(2)Factor for considerationIn developing standards under this
				subsection, the Administrator shall take into consideration
				section
				27.230 of title 6, Code of Federal Regulations (or successor
				regulations).
									(d)Vulnerability assessments
									(1)In generalA vulnerability assessment under this
				subsection shall include an evaluation by each covered treatment works of the
				vulnerability of the covered treatment works to a range of intentional acts,
				including any intentional act that results in a release of a substance of
				concern that is known, or may be reasonably anticipated, to cause death,
				injury, or serious adverse effects to human health or the environment.
									(2)Minimum requirementsAt a minimum, a vulnerability assessment
				under this subsection shall include a review of, with respect to the relevant
				covered treatment works—
										(A)intercepting sewers, outfall sewers, sewage
				collection systems, and other constructed conveyances under the control of the
				treatment works;
										(B)physical barriers;
										(C)facilities, systems, and devices used in
				the storage, treatment, recycling, or reclamation of municipal sewage or
				industrial wastes;
										(D)electronic, computer, and other automated
				systems that are used by the covered treatment works;
										(E)the use, storage, or handling of various
				chemicals, including substances of concern;
										(F)the operation and maintenance of the
				covered treatment works; and
										(G)the resiliency and ability of the covered
				treatment works to ensure continuity of operations in the event of a disruption
				caused by an intentional act.
										(e)Site security plansIn developing and implementing a site
				security plan under this section, a covered treatment works may select layered
				security and preparedness measures that, in combination, appropriately—
									(1)address the security risks identified in
				the vulnerability assessment of the covered treatment works; and
									(2)comply with the applicable risk-based
				performance standards required under this section.
									(f)Emergency response plans
									(1)In generalEach covered treatment works shall prepare
				or revise, as appropriate, an emergency response plan that incorporates the
				results of the most recent vulnerability assessment and site security plan of
				the covered treatment works.
									(2)ContentsAn emergency response plan under this
				subsection shall include—
										(A)a description of the plans and procedures,
				and an identification of the equipment, that can be implemented or used in the
				event of an intentional act at the covered treatment works; and
										(B)a description of the actions and
				procedures, and an identification of the equipment, that can obviate or
				significantly lessen the impact on public health, and the ability of the
				treatment works to safely and reliably operate on the occurrence, of an
				intentional act at the covered treatment works.
										(3)Coordination
										(A)In generalAs part of the emergency response plan of a
				covered treatment works, each covered treatment works shall provide to the
				individuals and entities described in subparagraph (B) appropriate information
				to ensure an effective collective response to an intentional act at the covered
				treatment works.
										(B)Description of individuals and
				entitiesAn individual or
				entity referred to in subparagraph (A) is—
											(i)a local emergency planning
				committee;
											(ii)a State emergency response
				commission;
											(iii)a local law enforcement official; or
											(iv)a local emergency response provider.
											(4)Certification
										(A)In generalNot later than 180 days after the date on
				which a vulnerability assessment is completed or revised, as appropriate, for a
				covered treatment works under subsection (d), the covered treatment works shall
				submit to the Administrator a certification that the covered treatment works
				has completed an emergency response plan in accordance with this
				subsection.
										(B)UpdatesAs soon as practicable after any update of
				an emergency response plan of a covered treatment works under this section, a
				covered treatment works shall submit to the Administrator an updated
				certification under subparagraph (A).
										(g)Role of employees
									(1)Description of roleEach site security plan and emergency
				response plan required under this section shall describe the appropriate roles
				and responsibilities that employees and contractors of the covered treatment
				works are expected to perform to deter or respond to an intentional act
				described in subsection (h)(2)(C).
									(2)Training for employeesNot less frequently than once each year,
				each covered treatment works shall provide to employees and contractors of the
				covered treatment works with roles or responsibilities described in paragraph
				(1) not less than 8 hours of training regarding the conduct of those roles and
				responsibilities.
									(3)Employee participationIn developing, revising, or updating a
				vulnerability assessment, site security plan, or emergency response plan
				required under this section, a covered treatment works shall include—
										(A)at least 1 supervisory and at least 1
				nonsupervisory employee of the covered treatment works; and
										(B)at least 1 representative of each certified
				or recognized bargaining agent representing employees or contractors of the
				covered treatment works with roles or responsibilities described in paragraph
				(1), if any, in a collective bargaining relationship with the owner or operator
				of the covered treatment works or a contractor to the covered treatment
				works. 
										(h)Risk-Based tiers
									(1)EstablishmentThe Administrator shall establish, by
				regulation, 4 risk-based tiers for the categorization of covered treatment
				works under this section, with tier 1 representing the highest degree of
				security risk.
									(2)Assignment
										(A)In generalThe Administrator shall assign (and
				reassign, as appropriate) each covered treatment works to 1 of the risk-based
				tiers established under paragraph (1).
										(B)Submission of informationThe Administrator may require a covered
				treatment works to submit to the Administrator such information as the
				Administrator determines to be necessary to determine the appropriate
				risk-based tier for the covered treatment works.
										(C)Factors for considerationIn assigning a covered treatment works to a
				risk-based tier under this paragraph, the Administrator shall take into
				consideration—
											(i)the potential consequences (such as death,
				injury, or serious adverse effects to human health, the environment, critical
				infrastructure, national security, and the national economy) of an intentional
				act at the covered treatment works—
												(I)to cause a release, including a worst-case
				release, of a substance of concern;
												(II)to disrupt the safe and reliable operation
				of the covered treatment works; and
												(III)to steal, misappropriate, or misuse a
				substance of concern at the covered treatment works;
												(ii)the design flow of the treatment works;
				and
											(iii)the proximity of the treatment works to
				large population centers.
											(3)Explanation for risk-based tier
				assignmentThe Administrator
				shall provide to each covered treatment works assigned to a risk-based tier
				under this subsection a written explanation of—
										(A)the reasons for the assignment to that
				risk-based tier; and
										(B)the determination by the Administrator
				regarding whether the covered treatment works is required to submit an
				assessment under subsection (k)(2).
										(i)Substances of concernFor purposes of this section, the
				Administrator, in consultation with the Secretary—
									(1)may designate any chemical substance as a
				substance of concern, taking into consideration appendix A of part 27 of title
				6, Code of Federal Regulations (or successor regulations); and
									(2)on the designation of a chemical substance
				as a substance of concern under paragraph (1), shall establish, by regulation,
				a threshold quantity for the release or theft of the chemical substance, taking
				into consideration—
										(A)the toxicity, reactivity, volatility,
				dispersability, combustibility, and flammability of the chemical substance;
				and
										(B)the quantity of the chemical substance
				that, as a result of a release, is known, or may be reasonably anticipated, to
				cause death, injury, or serious adverse effects to human health or the
				environment.
										(j)Baseline informationTo facilitate compliance with the
				requirements of this section, as soon as practicable after the effective date
				of the regulations promulgated pursuant to subsection (b), and thereafter as
				appropriate, the Administrator, after consultation with appropriate Federal
				departments and agencies and State, local, and tribal governments, shall
				provide baseline information to covered treatment works regarding the types of
				intentional acts that constitute probable threats with respect to—
									(1)the substantial disruption of the ability
				of the covered treatment works to operate safely and reliably;
									(2)the release of a substance of concern at
				the covered treatment works; or
									(3)the theft, misuse, or misappropriation of a
				substance of concern at the covered treatment works.
									(k)Methods To reduce consequences of chemical
				releases from intentional acts
									(1)Definition of method to reduce the
				consequences of a chemical release from an intentional act
										(A)In generalIn this subsection, the term method
				to reduce the consequences of a chemical release from an intentional act
				means a measure at a covered treatment works that reduces or eliminates the
				potential consequences of a release of a substance of concern from an
				intentional act.
										(B)InclusionsThe term method to reduce the
				consequences of a chemical release from an intentional act
				includes—
											(i)the elimination or reduction in quantity of
				a substance of concern possessed or planned to be possessed by a covered
				treatment works through the use of alternate substances, formulations, or
				processes;
											(ii)the modification of the pressure,
				temperature, or concentration of a substance of concern; and
											(iii)the reduction or elimination of onsite
				handling of a substance of concern through improvement of inventory control or
				chemical use efficiency.
											(2)Assessment
										(A)In generalEach covered treatment works that possesses
				or plans to possess a substance of concern in excess of the release threshold
				quantity established by the Administrator under subsection (i)(2)(B)
				shall—
											(i)include in the site security plan of the
				covered treatment works an assessment of methods to reduce the consequences of
				a chemical release from an intentional act at the covered treatment works;
				and
											(ii)submit the assessment under clause (i)
				to—
												(I)the Administrator; and
												(II)the State in which the covered treatment
				works is located, if the State has an approved program under section
				402.
												(B)Factors for considerationIn preparing an assessment under this
				paragraph, a covered treatment works shall take into consideration factors
				appropriate to ensuring public health and the security and environmental
				mission of the covered treatment works.
										(C)InclusionsEach assessment under this paragraph shall
				include a description of—
											(i)the methods to reduce the consequences of a
				chemical release from an intentional act at the covered treatment works;
											(ii)the means by which each method to reduce
				the consequences of a chemical release from an intentional act at the covered
				treatment works could, if applied—
												(I)reduce the potential extent of death,
				injury, or serious adverse effects to human health resulting from the chemical
				release; and
												(II)affect the presence of contaminants in
				treated water, human health, or the environment;
												(iii)whether each described method to reduce the
				consequences of a chemical release from an intentional act at the covered
				treatment works is feasible (as determined by the Administrator);
											(iv)the costs (including capital and
				operational costs) and avoided costs (including savings and liabilities)
				associated with applying each method to reduce the consequences of a chemical
				release from an intentional act at the covered treatment works;
											(v)any other relevant information relied on by
				the covered treatment works in conducting the assessment;
											(vi)a statement of whether the covered
				treatment works has implemented or plans to implement 1 or more methods to
				reduce the consequences of a chemical release from an intentional act and a
				description of any such method; and
											(vii)in the case of a covered treatment works
				described in paragraph (3)(A), an explanation of the reasons for any decision
				not to implement a method to reduce the consequences of a chemical release from
				an intentional act at the covered treatment works.
											(3)Required methods
										(A)ApplicabilityThis paragraph applies to a covered
				treatment works that—
											(i)is assigned to 1 of the 2 highest
				risk-based tiers under subsection (h); and
											(ii)possesses or plans to possess a substance
				of concern in excess of the release threshold quantity established by the
				Administrator under subsection (i)(2)(B).
											(B)Highest-risk systemsIf, on the basis of an assessment under
				paragraph (2), a covered treatment works described in subparagraph (A) decides
				not to implement a method to reduce the consequences of a chemical release from
				an intentional act at the covered treatment works—
											(i)the State with an approved program under
				section 402 (if the covered treatment works is located in such a State) shall,
				in accordance with a timeline established by the Administrator—
												(I)determine whether to require the covered
				treatment works to implement the method to reduce the consequences of a
				chemical release from an intentional act; and
												(II)notify the Administrator of the
				determination; or
												(ii)the Administrator (if the covered treatment
				works is not located in a State with an approved program under section 402)
				shall determine whether to require the covered treatment works to implement the
				method to reduce the consequences of a chemical release from an intentional
				act.
											(C)Factors for considerationIn making a determination under clause
				(i)(I) or (ii) of subparagraph (B), the State or the Administrator, as
				applicable, shall take into consideration factors appropriate to the security,
				public health, and environmental missions of covered treatment works, including
				an examination of whether the applicable method to reduce the consequences of a
				chemical release from an intentional act—
											(i)would significantly reduce the risk of
				death, injury, or serious adverse effects to human health resulting directly
				from a chemical release from an intentional act at the covered treatment
				works;
											(ii)would not increase the interim storage of a
				substance of concern by the covered treatment works;
											(iii)would not render the covered treatment
				works unable to comply with—
												(I)other requirements of this Act; or
												(II)applicable standards established by the
				State or political subdivision in which the covered treatment works is located;
				and
												(iv)is feasible (as determined by the
				Administrator), to be incorporated into the operation of the covered treatment
				works.
											(D)AppealsIf a determination is made to require a
				covered treatment works to implement a method to reduce the consequences of a
				chemical release from an intentional act under clause (i)(I) or (ii) of
				subparagraph (B), the State or the Administrator, as applicable, shall provide
				to the affected covered treatment works an opportunity to appeal the
				determination, including the opportunity for a determination of consequences of
				an intentional act occurring outside the covered treatment works pursuant to
				subparagraph (E).
										(E)Consequences of intentional act occurring
				outside covered treatment works
											(i)In generalA covered treatment works may request, as
				part of an appeal under subparagraph (D), a determination of whether the
				implementation of a method to reduce the consequences of a chemical release
				from an intentional act would result in a significant increase in the existing
				potential consequences of an intentional act occurring outside the covered
				treatment works that is directly related to the method to reduce consequences
				of an intentional act at the covered treatment works that is the subject of the
				appeal.
											(ii)Duties upon receipt of
				requestUpon receiving a
				request under clause (i)—
												(I)the State with an approved program under
				section 402 (if the covered treatment works is located in such a State), shall
				notify the Administrator, and the Administrator shall consult with the
				Secretary, as necessary, to quantify whether there would be a significant
				increase in the existing potential consequences of an intentional act occurring
				outside the covered treatment works (that is directly related to the method to
				reduce consequences of an intentional act at the covered treatment works that
				is the subject of the appeal) as compared to the consequences of a chemical
				release at the covered treatment works that would be reduced by the
				implementation of the method; or
												(II)the Administrator (if the covered treatment
				works is not located in a State with an approved program under section 402),
				shall consult with the Secretary, as necessary, to quantify whether there would
				be a significant increase in the existing potential consequences of an
				intentional act occurring outside the covered treatment works (that is directly
				related to the method to reduce consequences of an intentional act at the
				covered treatment works that is the subject of the appeal) as compared to the
				consequences of a chemical release at the covered treatment works that would be
				reduced by the implementation of the method.
												(iii)Significantly increased consequences
				outside covered treatment worksIf a determination is made pursuant to
				subclause (I) or (II) of clause (ii) that implementation of a method to reduce
				consequences of a chemical release from an intentional act pursuant to clause
				(i)(I) or (ii) of subparagraph (B) would result in a significant increase in
				the existing potential consequences of an intentional act occurring outside the
				covered treatment works as compared to the reduced consequences of a chemical
				release at the covered treatment works, the State with an approved program
				under section 402 (if the covered treatment works is located in such a State),
				or the Administrator (if the covered treatment works is not located in a
				State), shall take that determination into consideration in making a final
				determination under clause (i)(I) or (ii) of subparagraph (B).
											(4)Incomplete and late assessments
										(A)Incomplete assessments
											(i)In generalIf the Administrator determines that a
				covered treatment works failed to meet the requirements of this subsection in
				conducting an assessment, the Administrator, after notifying the covered
				treatment works and the State with an approved program under section 402, if
				applicable, shall require the covered treatment works to submit a revised
				assessment in accordance with this subsection by not later than 60 days after
				the date of receipt of notification.
											(ii)ReviewThe State in which a covered treatment
				works subject to clause (i) is located (if the covered treatment works is
				located in a State with an approved program under section 402) or the
				Administrator (if the covered treatment works is not located in such a State)
				shall review a revised assessment submitted under clause (i) to determine
				whether to require the covered treatment works to implement any method to
				reduce the consequences of an intentional act pursuant to paragraph (3).
											(B)Late assessmentsIf the Administrator determines that a
				covered treatment works failed to complete an assessment under this subsection
				in accordance with the deadline established for completion by the
				Administrator, the Administrator, after notifying the covered treatment works
				and the State with an approved program under section 402, if applicable, may
				take appropriate enforcement action under subsection (q).
										(5)Failure by State to act
										(A)Determinations
											(i)In generalIf the Administrator determines that a
				State with an approved program under section 402 has failed to determine
				whether to require a covered treatment works to implement a method to reduce
				the consequences of a chemical release from an intentional act, as required by
				paragraph (3)(B)(i)(I), the Administrator shall notify the State and the
				applicable covered treatment works of the determination.
											(ii)Action by AdministratorIf a State has failed to make a
				determination required by paragraph (3)(B)(i)(I), not later than 30 days after
				the date of receipt of the notice of the Administrator under clause (i) the
				Administrator shall—
												(I)notify the State and the applicable covered
				treatment works of the failure by the State to make the determination;
				and
												(II)determine whether to require the covered
				treatment works to implement the applicable method to reduce the consequences
				of a chemical release from an intentional act, based on the factors described
				in paragraph (3)(C).
												(B)Enforcement actions
											(i)In generalIf the Administrator determines that a
				covered treatment works has failed while located in a State with an approved
				program under section 402 to implement a method to reduce the consequences of a
				chemical release from an intentional act that is required by the State or the
				Administrator under paragraph (3)(B), or by the Administrator under
				subparagraph (A), the Administrator shall notify the State and the covered
				treatment works of the determination.
											(ii)Enforcement actionIf the Administrator determines that a
				State has failed to commence an appropriate enforcement action by the date that
				is 30 days after the date of notification by the Administrator under clause
				(i), the Administrator shall—
												(I)notify the State and the applicable covered
				treatment works of the determination; and
												(II)determine whether to commence an
				appropriate enforcement action against the covered treatment works in
				accordance with subsection (q) to require the implementation of the relevant
				method to reduce the consequences of a chemical release from an intentional act
				at the covered treatment works.
												(C)Consideration of continued program
				approvalThe Administrator
				may take into consideration the failure of a State with an approved program
				under section 402 to make a determination as described in subparagraph (A), or
				to bring an enforcement action as described in subparagraph (B), in determining
				whether the State may retain the approved program under section 402.
										(6)Guidance for covered treatment
				works
										(A)GuidanceNot later than 180 days after the date of
				enactment of the Secure Water Facilities
				Act, the Administrator shall develop, and update thereafter as
				appropriate, nonbinding guidance, including guidance regarding Federal
				procurement, to assist covered treatment works in assessing and implementing
				methods to reduce consequences of a chemical release from an intentional act by
				reducing or eliminating reliance on the use of threshold quantities of
				substances of concern at the covered treatment works, as established under
				subsection (i)(2)(B).
										(B)RecommendationsThe Administrator shall, as appropriate,
				provide or recommend tools, methodologies, or computer software to assist
				covered treatment works assigned to tier 3 or tier 4 under subsection (h) and
				required to conduct an assessment under paragraph (2) to achieve compliance
				with the requirements of this section.
										(l)Review by Administrator
									(1)In generalEach covered treatment works shall submit
				to the Administrator the vulnerability assessment and site security plan of the
				covered treatment works, in accordance with such deadline as the Administrator
				may establish.
									(2)ReviewThe Administrator shall—
										(A)review each vulnerability assessment and
				site security plan submitted under this subsection; and
										(B)(i)if the assessment or plan has any
				significant deficiency described in paragraph (3), require the covered
				treatment works to correct the deficiency; or
											(ii)approve the assessment or plan.
											(3)Significant deficiencies
										(A)In generalSubject to subparagraph (B), a
				vulnerability assessment or site security plan of a covered treatment works has
				a significant deficiency under this paragraph if the Administrator, in
				consultation with the State with an approved program under section 402 (if the
				covered treatment works is located in such a State), determines that—
											(i)the vulnerability assessment does not
				comply with the regulations promulgated pursuant to subsection (b); or
											(ii)the site security plan fails—
												(I)to meet applicable risk-based performance
				standards under subsection (c); or
												(II)to address a vulnerability identified in
				the vulnerability assessment under subsection (d).
												(B)ExclusionA deficiency in the content or
				implementation of the portion of the site security plan of a covered treatment
				works relating to methods to reduce the consequences of a chemical release from
				an intentional act shall not be considered to be a significant deficiency under
				this paragraph.
										(4)Identification of
				deficienciesIf the
				Administrator identifies a significant deficiency in the vulnerability
				assessment or site security plan of a covered treatment works under paragraph
				(3), the Administrator shall provide to the covered treatment works a written
				notification of the deficiency that—
										(A)includes a clear explanation of the
				deficiency;
										(B)provides guidance to assist the covered
				treatment works in addressing the deficiency; and
										(C)requires the covered treatment
				works—
											(i)to correct the deficiency; and
											(ii)by such date as the Administrator
				determines to be appropriate, to submit to the Administrator a revised
				vulnerability assessment or site security plan.
											(5)State, regional, and local governmental
				entitiesNo covered treatment
				works shall be required under State, local, or tribal law to provide a
				vulnerability assessment or site security plan under this section to any State,
				regional, local, or tribal governmental entity solely due to the requirement of
				paragraph (1) to submit such an assessment or plan to the Administrator.
									(m)Maintenance of recordsEach covered treatment works shall maintain
				an updated copy of the vulnerability assessment, site security plan, and
				emergency response plan of the covered treatment works.
								(n)Audits; inspections
									(1)In generalThe Administrator (or a designee) shall
				audit and inspect covered treatment works as necessary to determine compliance
				with this section.
									(2)AccessIn conducting an audit or inspection of a
				covered treatment works under this subsection, the Administrator shall have
				access to the owners, operators, employees, contractors, and employee
				representatives, if any, of the covered treatment works.
									(3)Confidential communication of information;
				aiding inspections
										(A)Confidential communication of
				informationThe Administrator
				shall offer nonsupervisory employees of a covered treatment works the
				opportunity to confidentially communicate to the Administrator information
				relevant to the compliance or noncompliance by the covered treatment works with
				the requirements of this section (including regulations promulgated pursuant to
				this section).
										(B)Aiding inspectionsA representative of each certified or
				recognized bargaining agent described in subsection (g)(3)(B), or a
				nonsupervisory employee if no such representative exists, shall be given an
				opportunity to accompany the Administrator during any physical inspection of a
				covered treatment works under this subsection to assist in the inspection, if a
				representative of the covered treatment works will also be accompanying the
				Administrator during the inspection.
										(o)Protection of information
									(1)Definition of protected
				information
										(A)In generalIn this section, the term protected
				information means—
											(i)a vulnerability assessment or site security
				plan under this section (including any assessment developed under subsection
				(k)(2));
											(ii)any document directly related to a review
				by the Administrator of an assessment or plan described in clause (i) and,
				where applicable, a review by a State of an assessment developed under
				subsection (k)(2);
											(iii)any document directly related to an
				inspection or audit under subsection (n);
											(iv)any order, notice, or letter regarding the
				compliance of a covered treatment works with the requirements of this
				section;
											(v)any information, document, or record
				required to be provided to, or created by, the Administrator under subsection
				(h);
											(vi)any document directly related to—
												(I)a security drill or training
				exercise;
												(II)a security threat or breach; or
												(III)maintenance, calibration, or testing of
				security equipment; and
												(vii)any other information, document, or record
				developed exclusively for purposes of this section, the disclosure of which, as
				determined by the Administrator, by regulation, would be detrimental to the
				security of 1 or more covered treatment works.
											(B)Detriment requirementFor purposes of clauses (ii) through (vi)
				of subparagraph (A), the only portion of any document, record, order, notice,
				or letter that shall be considered to be protected information is any
				portion—
											(i)the disclosure of which, as determined by
				the Administrator, by regulation, would be detrimental to the security of 1 or
				more covered treatment works; and
											(ii)that is developed by the Administrator, a
				State, or a covered treatment works for purposes of this section.
											(C)ExclusionsThe term protected information
				does not include—
											(i)any information, other than a vulnerability
				assessment or site security plan, that the Administrator has determined, by
				regulation—
												(I)to be appropriate to demonstrate compliance
				by a covered treatment works with the requirements of this section; and
												(II)would not be detrimental to the security of
				any covered treatment works if disclosed; or
												(ii)any information that is obtained from
				another source with respect to which the Administrator has not made a
				determination under subparagraph (A)(vii) or (B), regardless of whether the
				information is included in an assessment or plan under this section,
				including—
												(I)information that is required to be made
				publicly available under any other provision of law; and
												(II)information that a covered treatment works
				has lawfully disclosed other than through a submission to the Administrator
				under this section.
												(2)ProhibitionProtected information—
										(A)shall be exempt from disclosure under
				section
				552 of title 5, United States Code; and
										(B)shall not be made available pursuant to any
				State, local, or tribal law requiring disclosure of information or
				records.
										(3)Information sharing
										(A)In generalThe Administrator shall promulgate such
				regulations, and may issue such orders, as the Administrator determines to be
				necessary to prohibit the unauthorized disclosure of protected
				information.
										(B)Sharing of protected information
											(i)In generalThe regulations under subparagraph (A)
				shall establish standards for, and facilitate, the appropriate sharing of
				protected information among—
												(I)Federal, State, local, and tribal
				authorities;
												(II)first responders;
												(III)law enforcement officials;
												(IV)designated supervisory and nonsupervisory
				covered treatment works personnel with security, operational, or fiduciary
				responsibility for the covered treatment works; and
												(V)designated employee representatives of
				covered treatment works, if any.
												(ii)InclusionsThe standards established under clause (i)
				shall include procedures for the sharing of all portions of a vulnerability
				assessment or site security plan of a covered treatment works relating to the
				roles and responsibilities of employees or contractors of the covered treatment
				works under subsection (g) with—
												(I)a representative of each certified or
				recognized bargaining agent representing those employees and contractors, if
				any; or
												(II)if a representative described in subclause
				(I) does not exist, at least 1 supervisory and at least 1 nonsupervisory
				employee with roles and responsibilities described in subsection (g).
												(C)Penalties
											(i)In generalProtected information shall not be shared,
				except in accordance with the standards established and orders issued pursuant
				to subparagraph (A).
											(ii)Knowing violationWhoever discloses protected information in
				knowing violation of the regulations promulgated under paragraph (1)
				shall—
												(I)be fined under title 18, United States
				Code, imprisoned for not more than 1 year, or both; and
												(II)in the case of a Federal officeholder or
				employee, removed from Federal office or employment.
												(4)Treatment of information in adjudicative
				proceedingsIn any judicial
				or administrative proceeding, protected information shall be treated in a
				manner consistent with the treatment of sensitive security information under
				section 525 of the Department of Homeland Security Appropriations Act, 2007
				(Public Law
				109–295; 120 Stat. 1381).
									(5)Other obligations unaffectedExcept as provided in subsection (l)(5),
				nothing in this section modifies or otherwise affects an obligation of a
				covered treatment works—
										(A)to submit or make available information to
				employees of the covered treatment works, employee organizations, health
				professionals, emergency response organizations, or a Federal, State, tribal,
				or local government agency under any other provision of law; or
										(B)to comply with any other provision of
				law.
										(6)Congressional oversightNothing in this section authorizes the
				withholding of information from Congress.
									(7)Disclosure of independently furnished
				informationNothing in this
				section modifies or otherwise affects any authority or obligation of a Federal,
				State, local, or tribal agency to protect or disclose any record or information
				that the Federal, State, local, or tribal agency obtains from a covered
				treatment works or the Administrator under any other provision of law.
									(p)PreemptionNothing in this section precludes or denies
				the right of any State or political subdivision of a State to adopt or enforce
				any regulation, requirement, or standard of performance with respect to a
				covered treatment works that is more stringent than a regulation, requirement,
				or standard of performance established under this section.
								(q)Violations
									(1)In generalFor purposes of section 309, any violation
				of a requirement under this section (including a regulation promulgated
				pursuant to this section) by a covered treatment works shall be treated in the
				same manner as a violation of a condition of a permit under section 402.
									(2)Methods to reduce the consequences of a
				chemical release from an intentional actExcept as provided in paragraphs (4) and
				(5) of subsection (k), if a covered treatment works is located in a State with
				an approved program under section 402, the Administrator may not issue an order
				or commence a civil action under this section for any deficiency in the content
				or implementation of the portion of the site security plan of the covered
				treatment works relating to methods to reduce the consequences of a chemical
				release from an intentional act (as defined in subsection (k)(1)).
									(r)Report to Congress
									(1)Annual reportNot later than 3 years after the effective
				date of the regulations promulgated pursuant to subsection (b), and annually
				thereafter for each of the following 8 calendar years, the Administrator shall
				submit to the Committee on Environment and Public Works of the Senate and the
				Committee on Transportation and Infrastructure of the House of Representatives
				a report describing the progress made during the reporting period in achieving
				compliance with this section, including, at a minimum—
										(A)a generalized summary of measures
				implemented by covered treatment works to meet each risk-based performance
				standard established under subsection (c); and
										(B)a summary of the means by which—
											(i)covered treatment works, as categorized by
				risk-based tier assignment under subsection (h), are achieving compliance with
				the requirements of this section; and
											(ii)the Administrator is implementing and
				enforcing those requirements, including a description of—
												(I)the number of treatment works that provided
				information to the Administrator pursuant to subsection (h)(2)(B);
												(II)the number of covered treatment works
				assigned to each risk-based tier under subsection (h);
												(III)the number of vulnerability assessments and
				site security plans—
													(aa)submitted by covered treatment works;
				and
													(bb)approved and disapproved by the
				Administrator;
													(IV)the number of covered treatment works
				without approved vulnerability assessments or site security plans in
				place;
												(V)(aa)the number of covered treatment works that
				have been assigned to a different risk-based tier or are no longer regulated by
				the Administrator under this section due to implementation of a method to
				reduce the consequences of a chemical release from an intentional act;
				and
													(bb)a
				description of the types of each such method to reduce the consequences of a
				chemical release from an intentional act;
													(VI)the number of audits and inspections
				conducted by the Administrator (or a designee) under subsection (n);
												(VII)the number of orders for compliance issued
				by the Administrator under subsection (q);
												(VIII)the administrative penalties assessed by
				the Administrator for noncompliance with the requirements of this
				section;
												(IX)the civil penalties assessed by courts for
				noncompliance with the requirements of this section; and
												(X)any other regulatory data the Administrator
				determines to be appropriate to describe—
													(aa)compliance by covered treatment works with
				the requirements of this section; and
													(bb)the implementation by the Administrator of
				those requirements.
													(2)Public availabilityEach report submitted under this section
				shall be made publicly available.
									(s)Grant programs
									(1)Implementation grants to
				StatesThe Administrator may
				provide grants to, or enter into cooperative agreements with, States, based on
				an allocation formula established by the Administrator, to assist the States in
				implementing this section.
									(2)Research, training, and technical
				assistance grantsThe
				Administrator may provide grants to, or enter into cooperative agreements with,
				nonprofit organizations to provide research, training, and technical assistance
				to covered treatment works to assist the covered treatment works in achieving
				compliance with this section.
									(3)Preparation grants
										(A)GrantsThe Administrator may provide grants to, or
				enter into cooperative agreements with, covered treatment works to assist the
				covered treatment works in—
											(i)preparing and updating vulnerability
				assessments, site security plans, and emergency response plans;
											(ii)assessing and implementing methods to
				reduce the consequences of a release of a substance of concern from an
				intentional act; and
											(iii)implementing any other security reviews or
				enhancements that are necessary to achieve compliance with this section.
											(B)Priority
											(i)NeedIn providing grants and entering into
				cooperative agreements under subparagraph (A)(i), the Administrator shall give
				priority to covered treatment works that, as determined by the Administrator,
				have the greatest need.
											(ii)Security riskIn providing grants and entering into
				cooperative agreements under subparagraph (A)(ii), the Administrator shall give
				priority to covered treatment works that, as determined by the Administrator,
				present the greatest security risk.
											(4)Worker training grants
										(A)Definition of eligible entityIn this paragraph, the term eligible
				entity means a nonprofit organization with demonstrated experience in
				implementing and operating successful worker or first responder health and
				safety or security training programs.
										(B)GrantsThe Administrator shall establish a program
				under which the Administrator shall provide grants to eligible entities to
				provide for training and education of—
											(i)employees and contractors of covered
				treatment works with roles or responsibilities described in subsection (g);
				and
											(ii)first responders and emergency response
				providers who would respond to an intentional act at a covered treatment
				works.
											(C)AdministrationThe Administrator shall offer to enter into
				an agreement with the National Institute of Environmental Health Sciences to
				administer the program under this paragraph.
										(D)Use of fundsAn eligible entity shall use a grant
				received under this paragraph for—
											(i)training and education of employees and
				contractors with roles or responsibilities described in subsection (g),
				including the annual mandatory training specified in subsection (g)(2), with
				priority given to covered treatment works assigned to tier 1 or tier 2 under
				subsection (h);
											(ii)training of first responders in protecting
				nearby residents and property or the environment from the effects of a release
				of a substance of concern at a covered treatment works, with priority given to
				covered treatment works assigned to tier 1 or tier 2 under subsection (h);
				and
											(iii)appropriate training for first responders
				and emergency response providers who would respond to an intentional act at a
				covered treatment works.
											(t)Timely provision of threat-Related
				informationThe Secretary
				shall, upon receipt of information concerning a specific threat that is
				relevant to a certain covered water treatment works, provide the information in
				a timely manner, to the maximum extent practicable under applicable authority
				and in the interests of national security, to—
									(1)covered treatment works;
									(2)the Administrator; and
									(3)the appropriate Federal, State, and local
				law enforcement officials.
									(u)Authorization of appropriations
									(1)In generalThere are authorized to be appropriated to
				carry out this section $200,000,000 for each of fiscal years 2013 through 2017,
				of which—
										(A)not more than $30,000,000 may be used
				during each fiscal year for administrative costs incurred by the Administrator
				or States, as applicable, in carrying out this section; and
										(B)not more than $150,000,000 may be used
				during each fiscal year to implement methods to reduce the consequences of
				chemical releases from intentional acts at covered treatment works, with
				priority given to covered treatment works assigned to tier 1 or tier 2 under
				subsection (h).
										(2)Security enhancementsAmounts provided under this subsection for
				basic security enhancements shall not be used for—
										(A)personnel costs; or
										(B)monitoring, operation, or maintenance of
				facilities, equipment, or systems.
										(v)Relation to chemical facility security
				requirementsNo provision of
				any appropriations Act relating to chemical facility security, and no law or
				regulation establishing a chemical facility antiterrorism standard, shall apply
				to a covered treatment works under this
				section.
								.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) takes effect on the date of promulgation by the Administrator of
			 the Environmental Protection Agency of final regulations pursuant to subsection
			 (b)(1) of section 321 of the Federal Water Pollution Control Act (as amended by
			 paragraph (1)).
					(b)Effect of section
					(1)In generalNothing in this section or the amendment
			 made by this section affects the applicability of any provision of title III of
			 the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.) (as in effect
			 before the effective date of the amendment made by subsection (a)(1)).
					(2)Violations
						(A)In generalNothing in this section or the amendment
			 made by this section affects the applicability of any provision of title III of
			 the Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.) (as in effect
			 before the effective date of the amendment made by subsection (a)(1)) to any
			 violation of that Act that occurs before that effective date.
						(B)RequirementsThe requirements of title III of the
			 Federal Water Pollution Control Act (33 U.S.C. 1311 et seq.) (as in effect
			 before the effective date of the amendment made by subsection (a)(1)) shall
			 remain in effect with respect to violations described in subparagraph (A) until
			 the later of—
							(i)the date on which the violation is
			 corrected; and
							(ii)the date on which enforcement proceedings
			 relating to the violation are completed.
							203. Study to assess threat of contamination of
			 wastewater treatment worksNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency, in consultation with the Secretary of
			 Homeland Security, shall—
				(1)conduct a study to assess—
					(A)the threat to wastewater treatment works
			 posed by intentional acts of contamination; and
					(B)the vulnerability of wastewater treatment
			 works to such a threat; and
					(2)submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report describing the results of the study.
				
